Citation Nr: 1207328	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from July to December 2001.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a May 2008 decision, the Board denied the Veteran's claims for service connection for bilateral (i.e., right and left ear) hearing loss and tinnitus and for a rating higher than 20 percent for his already service-connected right knee disability.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC). 

In a September 2010 memorandum decision, the Court affirmed the Board's denial of the claims for a rating higher than 20 percent for the right knee disability and for service connection for tinnitus.  However, the Court vacated the remaining part of the Board's decision that had denied service connection for bilateral hearing loss.  The Court remanded this remaining claim to the Board for further consideration consistent with the Court's decision. 

And in April 2011, to better address matters the Court had identified as reasons for vacating the Board's decision, the Board remanded this remaining claim for service connection for bilateral hearing loss to the RO for additional development.  This additional development especially included obtaining a medical opinion concerning whether the Veteran's pre-existing hearing loss had been aggravated during or by his military service beyond its natural progression.

This additional opinion was obtained in November 2011 and, after considering it, the RO issued a decision in December 2011 granting service connection for the hearing loss in the Veteran's left ear.  But in a supplemental statement of the case (SSOC) also issued in December 2011, the RO continued to deny service connection for the hearing loss in his right ear.  Hence, only the claim concerning the hearing loss in this ear remains.  


FINDINGS OF FACT

1.  Bilateral hearing loss was noted during the Veteran's June 2001 military enlistment examination, so he had pre-existing hearing loss in each ear, though it reportedly was worse in his left ear than in his right ear.

2.  The November 2011 VA compensation examiner determined the pre-existing hearing loss in the Veteran's right ear, unlike that in his left ear, was not exacerbated or made chronically worse during or by his military service.


CONCLUSION OF LAW

The Veteran's pre-existing right ear hearing loss was not aggravated by his military service.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112(a), 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.   

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2005, so prior to initially adjudicating his claim for service connection for bilateral hearing loss in May 2005, therefore in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was later sent notice that complied with Dingess by apprising him of the downstream disability rating and effective date elements of his claim, in a document mailed to him along with the March 2006 SOC, and in letters since issued in May and September 2006.  So some of the required VCAA notice was provided after the initial adjudication of the claim in May 2005, but the claim was readjudicated in the December 2011 SSOC, so since providing all required notice, thus rectifying ("curing") the timing defect in the provision of the notice that did not precede the initial adjudication of the claim.  Mayfield and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records and any relevant lay or other statements.  Also, pursuant to the Board's April 2011 remand, a VA audiological examination was performed in November 2011 to obtain an opinion as to whether his documented pre-existing hearing loss was aggravated during or by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of this examination, including the medical opinion on this determinative issue, and the other evidence in the file, contain the findings needed to adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2. See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The Board is satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran. 

II.  Governing Statutes and Regulations and Case Law

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or showing, at the very least, that he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When, however, the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  And in that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434   (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  According to VA standards, however, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).


Turning now to the relevant facts of this particular case.

The Veteran served on active duty in the U.S. Army for approximately 4 months, from July 31 to December 4, 2001.

In his June 2005 Notice of Disagreement (NOD), the Veteran alleged that his hearing loss was aggravated by his military service due to constant noise exposure of cannon and M-16 rifle firing during his basic training.  Thus, he seemingly concedes that he had hearing loss before beginning his military service, although he also claims it nonetheless was worsened during or by his military service, so exacerbated beyond its natural progression. 

During his military entrance examination in June 2001, it was confirmed that he had pre-existing hearing loss.  An audiogram showed pure tone thresholds in his right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 15, 20, 15, 20, and 30 decibels, respectively.  Findings in his left ear were 15, 25, 35, 50, and 70 decibels.  Another audiogram performed on the same day showed pure tone thresholds in his right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 15, 15, 10, 20, and 30 decibels, respectively.  Findings in his left ear were 20, 25, 35, 50, and 65 decibels.  So there was documented hearing loss in his right ear at 4,000 hertz and in his left ear at 1000, 2,000, 3,000, and 4,000 hertz.  See Hensley, supra. 

The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that this term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id., at (b)(1).  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009).


Here, though, the audiogram at entrance into service objectively confirmed the Veteran had pre-existing hearing loss in each ear, so bilaterally.  And as hearing loss of the right ear, specifically, was clearly noted during that military entrance medical examination in June 2001, there is no presumption of soundness concerning the hearing acuity in this ear when entering service.  It is worth reiterating that if, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disability, only a claim instead for service-connected aggravation of the disability - but in which case § 1153 applies and the burden falls on him, not VA, to establish aggravation of the pre-existing condition during or by his military service beyond the condition's natural progression.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability). 

The Veteran's separation examination audiogram in October 2001 showed pure tone thresholds in his right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 15, 20, 15, 20, and 25 decibels, respectively.  Corresponding findings in his left ear were 25, 25, 50, 70, and 80 decibels.  It was noted that he was routinely noise exposed and had asymmetric hearing loss.


Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service. 

In vacating the Board's prior May 2008 decision denying this remaining claim for hearing loss, the Court found the Board had failed to adequately explain whether the recorded changes - good or bad - during service of the Veteran's pre-existing hearing loss were accurate and, if so, whether they constituted aggravation or the natural progression of his condition.  38 U.S.C.A. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  As the Court explained, comparing the results of his entrance examination with those of his separation examination suggest the hearing in his right ear improved during his service (so got better), whereas it worsened in his left ear.  The question then became whether that worsening was above and beyond the condition's natural progression so as to, in turn, constitute aggravation.

Pursuant to the Board's April 2011 remand directive for medical comment on this determinative issue of aggravation, a VA audiological examination was performed in November 2011.  During this examination, audiometric testing revealed right ear decibel thresholds of 40, 40, 40, 50, and 65 hertz, and left ear decibel thresholds of 45, 50, 60, 65, and 70, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Maryland CNC word list speech recognition scores were 96 percent in the right ear and 94 percent in the left ear; both scores were described as excellent (normal).  The examiner diagnosed mild to moderately-severe sensorineural hearing loss in the right ear, and moderate to profound sensorineural hearing loss in the left ear.  The examiner indicated that she had reviewed the claims file, and she discussed the audiometric tests results in service.  She opined that it was less likely than not that right ear hearing loss was caused by or a result of the Veteran's military service.  She indicated the Veteran had normal to mild hearing loss in his right ear upon enlistment, noting that two enlistment examinations were performed, and that these examinations were essentially unchanged from one to another with the exception of 6000 hertz.  A shift was noted between the initial enlistment examination and the separation examination at 6000 hertz only; however, there were no significant threshold shifts in hearing between the second examination performed at enlistment and the separation examination.  Therefore, she concluded, it is less likely than not the Veteran's pre-existing right ear hearing loss was permanently aggravated by his military service.  

In contrast, with respect to the left ear, this commenting VA examiner opined that it was at least as likely as not that the pre-existing left ear hearing loss, documented upon enlistment, was permanently aggravated by service, as there were significant threshold shifts in this other ear at 2000, 3000, and 6000 hertz, and as the Veteran reported that he had noise exposure in service.  Because of this examiner's favorable opinion concerning this ear, service connection since has been granted for left ear hearing loss in the RO's December 2011 decision.  And inasmuch as the Veteran has not separately appealed either the initial 0 percent (i.e., noncompensable) rating or December 21, 2004 effective date assigned for this award, which was retroactive to the receipt of this claim, the hearing loss in his left ear is no longer at issue, only that in his right ear.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating that if service connection for a claimed disability is granted during the pendency of an appeal, the Veteran has to separately appeal "downstream" issues regarding the level of compensation assigned for the disability and the effective date).


And concerning the etiology of the hearing loss in his right ear, the evidence clearly shows he has a current hearing loss disability of this ear according to the requirements of § 3.385, but the most probative evidence indicates he had hearing loss in this ear even prior to beginning his military service, and that it was not aggravated during or by his service.  This claim therefore must be denied.

His unsubstantiated lay assertions of aggravation are insufficient to establish permanent increase in his pre-existing disability.  As mentioned, independent medical evidence is needed to support a finding that his pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson, 7 Vet. App. at 470-471 (1995).

Based on a review of all of the evidence of record, including audiograms prior to, during, and subsequent to his 2001 service, the Board finds that the weight of the medical evidence, including the competent and highly probative medical opinion by the November 2011 VA examiner, shows that the pre-existing right ear hearing loss did not increase in severity during service since the results of his hearing test when departing the military were no worse than those noted when he began serving.  Indeed, to the contrary, the results at time of separation were even seemingly better.  So considering all of evidence regarding his hearing loss disability involving this ear, there is no discernible increase in the severity of the hearing loss in this ear within the meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  The audiograms, especially, are entitled to a lot of probative weight in demonstrating there was no increase in severity of the right ear hearing loss during his service in 2001, as there was no discernible increase or notable shifts in his pure tone thresholds when comparing the results of his hearing evaluations prior to and near the end of his service.  And the VA examiner specifically opined, based on the results of these hearing evaluations both at entrance and separation, that the pre-existing right ear hearing loss did not increase during service.


And absent any persuasive evidence of an increase, the presumption of aggravation does not apply, so need not be rebutted.  Furthermore, although he is competent to say he has difficulty hearing, his lay assertions of worsening hearing acuity are outweighed by the medical evidence of record showing no permanent increase in the severity of his hearing loss in his right ear as a result of his military service.

Accordingly, as the preponderance of the evidence is against this claim for service connection for hearing loss of the right ear, on the basis of aggravation of a pre-existing condition during service, the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for right ear hearing loss is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


